                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                         Civil No. 18-3499(DSD/SER)

Ebonie Richardson,

                 Plaintiff,

v.                                                     ORDER

Chuck Gerlach,

                 Defendant.



     This    matter     is   before   the   court    upon   the     report   and

recommendation of Magistrate Judge David T. Schultz, dated March

28, 2019 (R&R).       The magistrate judge recommended that the court

dismiss pro se plaintiff Ebonie Richardson’s complaint for failure

to prosecute.    See Fed. R. Civ. P. 41(b).         No objections to the R&R

have been filed within the time period permitted.              See D. Minn. LR

72.2(b)(1).     Under    these   circumstances,       the   court    finds    it

appropriate to adopt the R&R.

     Accordingly, IT IS HEREBY ORDERED that:

     1.     The R&R [ECF No. 8] is adopted in its entirety; and

     2.     This action is dismissed [ECF No. 1] without prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: April 16, 2019

                                            s/David S. Doty
                                            David S. Doty, Judge
                                            United States District Court
